EXHIBIT SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT Dated as of March 31, 2010 among GULFSTREAM INTERNATIONAL GROUP, INC. and THE PURCHASERS LISTED ON EXHIBIT A TABLE OF CONTENTS PAGE ARTICLE I Purchase and Sale of Preferred Stock Section 1.1 Purchase and Sale of Stock 1 Section 1.2 Conversion Shares 1 Section 1.3 Purchase Price and Closings 2 ARTICLE II Representations and Warranties Section 2.1 Representations and Warranties of the Company 2 Section 2.2 Representations and Warranties of the Purchasers 12 ARTICLE III Covenants Section 3.1 Securities Compliance 14 Section 3.2 Registration and Listing 14 Section 3.3 Inspection Rights 14 Section 3.4 Compliance with Laws 14 Section 3.5 Keeping of Records and Books of Account 14 Section 3.6 Reporting Requirements 15 Section 3.7 Amendments 15 Section 3.8 Other Agreements. 15 Section 3.9 Distributions. 15 Section 3.10 Status of Dividends 16 Section 3.11 Use of Proceeds 16 Section 3.12 Reservation of Shares 16 Section 3.13 Disposition of Assets 16 Section 3.14 Reporting Status 17 Section 3.15 Disclosure of Transaction 17 Section 3.16 Disclosure of Material Information 18 Section 3.17 Pledge of Securities Section 3.18 Lock-Up Agreements Section 3.19 Monitoring Fee Section 3.20 Hiring of COO Section 3.21 Board of Directors Section 3.22 Additional Affirmative Covenants Section 3.23 Additional Negative Covenants ARTICLE IV Conditions Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the Shares 18 Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares i ARTICLE V Stock Certificate Legend Section 5.1 Legend 20 ARTICLE VI Indemnification Section 6.1 Company Indemnity 22 Section 6.2 Indemnification Procedure 22 ARTICLE VII Miscellaneous Section 7.1 Fees and Expenses 23 Section 7.2 Specific Enforcement, Consent to Jurisdiction. 23 Section 7.3 Entire Agreement; Amendment 23 Section 7.4 Notices 24 Section 7.5 Waivers 24 Section 7.6 Headings 24 Section 7.7 Successors and Assigns 24 Section 7.8 No Third Party Beneficiaries 24 Section 7.9 Governing Law 25 Section 7.10 Survival 25 Section 7.11 Counterparts 25 Section 7.12 Publicity 25 Section 7.13 Severability 25 Section 7.14 Further Assurances 25 ii SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT THIS SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of March 31, 20010 by and among Gulfstream International Group, Inc., a Delaware corporation (the “Company”), and each of the Purchasers of shares of Series A Convertible Preferred Stock of the Company whose names are set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I Purchase and Sale of Preferred Stock Section 1.1Purchase and Sale of Securities.Upon the following terms and conditions, the Company shall issue and sell to the Purchasers and each of the Purchasers shall purchase from the Company, in the amounts set forth opposite such Purchaser’s name on Exhibit A hereto: (a) the number of shares of the Company’s Series A Convertible Preferred Stock, par value $0.001 per share, stated value of $10.00 per share, and convertible into Common Stock of the Company, $0.01 par value per share (the “Common Stock”) at a conversion price (subject to certain adjustments) of $1.00 per share (the “Series A Preferred Stock”), and (b) number of warrants expiring March 31, 2013 (the “Warrants”), entitling the Purchaser or any subsequent holder of the Warrants (the “Warrant Holder”) to purchase that number shares of Common Stock as shall be equal to fifty percent (50%) of the aggregate number of “Series A Conversion Shares” (defined below) issuable to each Purchaser upon conversion of the shares of Series A Preferred Stock acquired by such Purchaser hereunder (the “Warrant Shares”).A copy of the form of Warrant is attached hereto as Exhibit B. An aggregate of up to 250,000 shares of the Series A Preferred Stock shall be issued and sold to all Purchasers pursuant to this Agreement.The designation of the relative rights, preferences and other terms and provisions of the Series A Convertible Preferred Stock are set forth in the Certificate of Designation of the Relative Rights and Preferences of the Series A Convertible Preferred Stock attached hereto as Exhibit C (the “Certificate of Designation”).The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the Securities Act. Section 1.2Conversion Shares.
